      Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 1 of 19



                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


JOHN CURRY,                            :
                                       :
          Plaintiff,                   :
                                       :
          v.                           :      Case No. 2:18-cv-208
                                       :
MICHAEL KEEFE, TODD MAYER, and         :
EVAN MARTIN,                           :
                                       :
          Defendants.                  :


                           OPINION AND ORDER
                             ECF 52, 57, 69
     Plaintiff John Curry (“Curry”) brings this action against

Defendants Michael Keefe (“Keefe”), Todd Mayer (“Mayer”), and Evan

Martin (“Martin”), for violating his rights under the United States

Constitution and the Vermont Constitution, as well as state-law claims

of assault and battery and intentional infliction of emotional

distress. Now before the Court is Defendants’ Motion for Summary

Judgment on all claims. For the reasons set forth below, the Court

grants summary judgment. The Court also grants Defendants’ Motion to

Strike Statement of Undisputed Material Facts to Response in Support

of Motion. Finally, in light of the grant of summary judgment, the

Court denies as moot Defendants’ Motion to Compel Plaintiff to Respond

to Discovery.

                              Factual Background

  A. Plaintiff’s Supplemental Statement of Undisputed Facts
        Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 2 of 19



       Curry has submitted his own Statement of Undisputed

Material Facts as an attachment to his Opposition to Defendants’

Motion for Summary [Judgment]. ECF No. 65-2. However, as

Defendants point out, under Local Rule 56(b) Curry should have

submitted a concise statement of disputed material facts instead

of his own Statement of Undisputed Material Facts, and

Defendants have therefore moved to strike Curry’s Statement of

Undisputed Material Facts. ECF No. 69.1

       Pursuant to Fed. R. Civ. P. 56(e), a court may consider a

fact “undisputed for purposes of the motion” for summary

judgment “[i]f a party . . . fails to properly address another

party’s assertion of facts as required by Rule 56(c)[.]” Id. at

(e)(2). The District of Vermont’s Local Rule 56(b) provides that

“[a] party opposing summary judgment . . . must provide a

separate, concise statement of disputed material facts.” Id.

This requirement is logical because “a party’s ability to

withstand summary judgment depends on the existence of disputed

facts, not undisputed ones,” and therefore there is no need for

the responding party to establish undisputed facts at this stage

of the litigation. Schroeder v. Makita Corp., No. 2:02-CV-299,

2006 WL 335680, at *4 (D. Vt. Feb. 13, 2006).




1   Curry did not respond to this motion to strike.
                                      2
      Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 3 of 19



     Given these rules, the Court will not consider Curry’s

Statement of Undisputed Material Facts as such. However, though

the Court will not consider Curry’s Statement of Undisputed

Material Facts as a list of undisputed material facts, to the

extent that Curry’s Response to Defendants’ Motion for Summary

Judgment identifies specific facts that are disputed in making

arguments against summary judgment, or points out areas where

the record does not support Defendants’ Statement of Undisputed

Material Facts, the Court will take these into consideration.

See Rotman v. Progressive Ins. Co., 955 F. Supp. 2d 272, 276 (D.

Vt. 2013) (“In this case, the court will … disregard Plaintiff’s

additional facts unless it is clear from the parties’ briefing

that those facts are both material and undisputed.”) Indeed,

although Curry “has not directly responded to Defendants’

identification of an undisputed fact,” the Court “will not grant

summary judgment by default” since “an opposing party’s

noncompliance with a procedural rule does not absolve the party

seeking summary judgment of the burden of showing that it is

entitled to judgment as a matter of law.” Moore v. Bitca, No.

2:19-CV-00035, 2020 WL 5821378, at *3 (D. Vt. Sept. 30, 2020)

(internal quotation marks omitted) (citing Holtz v. Rockefeller

& Co., 258 F.3d 62, 73-74 (2d Cir. 2001)).

  B. Defendants’ Statement of Undisputed Facts

          i.    Popolo Restaurant Incident

                                    3
      Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 4 of 19



     On October 6, 2015, Ann DiBernardo was at Popolo’s

restaurant in Bellows Falls. ECF No. 52-8 ¶s 2-4. She was told

by a waitress that Curry appeared agitated and would not leave,

and she assumed that he was intoxicated. Id. at 6. After the

other patrons had left, she approached him and while they

interacted he twirled his fork towards her face. Id. ¶s 7-9. She

called Police Chief Ron Lake and told him that a man was at

Popolo refusing to leave and had threatened her. Id. ¶ 10.

Officers Keefe, Mayer, and Martin arrived within about a minute,

at approximately 10pm. Id.; ECF No. 52-2 ¶3. Keefe, Mayer and

Martin were all police officers employed with the Bellows Falls

Police Department in October 2015. ECF No. 52-2 ¶1; ECF No. 52-4

¶1; ECF No. 52-5 ¶1. Keefe wrote in his affidavit that he

responded to Popolo “in connection with a report of a male

refusing to leave the restaurant. The individual who made the

complaint was a patron of the restaurant and sought police

assistance at the request of restaurant staff.” ECF No. 52-2 ¶3.

Curry was then the only customer in the restaurant and the

restaurant staff was attempting to close. ECF No. 52-4 ¶5. The

restaurant manager told Martin that Curry would not leave and

was acting strange. ECF No. 52-5 ¶4.

     Keefe and Mayer approached Curry and told him that he was

no longer welcome in the restaurant and that he needed to leave.

ECF No. 52-2 ¶5. Curry responded that he would leave when he was

                                    4
      Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 5 of 19



ready to and remained seated. Id. They asked him to leave again,

again he refused, and then Keefe and Mayer put their hands on

Curry and physically escorted him from the restaurant. ECF No.

52-2 ¶6; ECF No. 52-4 ¶5.

     Outside the restaurant, Keefe gave Curry loud verbal

commands to leave, but Curry called Keefe “Irish ethnic slurs.”

ECF No. 52-2 ¶7-8. The officers walked toward Curry while

telling him to leave, but he initiated a chest bump into Keefe.

Id. Keefe then used “soft empty hand control” to physically move

Curry a distance down the sidewalk away from the restaurant. Id.

at ¶9. This use of force did not injure Curry.2 After more

commands to leave the area, Curry left. He was not arrested. ECF

No. 52-2 ¶10.

          ii.   Griswold Drive Incident

     Approximately three hours later, at 1:20am on October 7,

2015, Keefe observed Curry driving a car he recognized as

Curry’s distinctive blue Volkswagen. ECF No. 52-2 ¶11. At that

time, Keefe knew that there had been recent complaints about

Curry following women home after their night college classes to




2 Although Curry does not directly dispute that he was not
injured by the officers’ actions taken at that time, he does say
in his declaration that the open palm strikes caused him “both
pain and unsteadiness on my feet” and he says that he told
Defendants that his knee was injured and in a brace, and Keefe
responded that he did not care. ECF No. 65-1 at ¶s 16-17.
                                    5
      Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 6 of 19



their homes in the Griswold Drive neighborhood. Id. Keefe also

knew that Curry did not live in the Griswold Drive area. Id.

     Curry turned onto Griswold Drive, and then stopped on the

side of the road. ECF No. 52-2 ¶14. Keefe activated his blue

lights and called for assistance. Id. Curry then got out of his

car and began walking in Keefe’s direction. ECF No. 52-2 ¶15.

Keefe exited his cruiser and ordered Curry to remain in the car.

Id. Curry walked around his car and yelled that he had to “take

a piss” while Keefe continued to order him to get back in the

car. Id. Bellows Falls Village Ordinances prohibit any person

from urinating in a place which is in public view, so Keefe told

Curry he could not urinate on the side of the road. Id. ¶15-16.

     Curry turned to face Keefe and did not obey his verbal

commands. Id. Keefe then “lightly pushed” Curry in the direction

of the driver’s side of the car, telling him to get back into

the car. Id. ¶17. Curry responded by pushing Keefe in the chest.

Id. ¶19. Keefe told Curry he was under arrest for assaulting a

police officer and ordered him to put his hands behind his back,

but Curry backed away and swiped at Keefe’s hands. Id. Keefe

grabbed Curry by the arm and brought him to the ground. Id. ¶19.

Keefe says that Curry continued to resist, kicking his knee and

leg up into Keefe’s waist and chest, and grabbing at Keefe’s

tie. Id. ¶21. The tie came off of Keefe’s shirt. Id.



                                    6
      Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 7 of 19



     Mayer and Martin had now arrived on the scene, and ran up

to assist Keefe. The three officers were trying to roll Curry

onto his stomach to handcuff him. Id. Keefe then gave Curry

approximately five closed fist strikes to his upper thigh and

hip area. Id. ¶22. At this point, the officers were able to roll

Curry onto his stomach and put him in handcuffs. Id. ¶22-23.

Curry appeared to go limp and Mayer and Martin had to lift him

to bring him to the cruiser. ECF 52-4 ¶18; ECF 52-5 ¶14.

     Curry asked about his possessions while being placed in the

cruiser but did not complain of any injury. ECF 52-5 ¶15. Nor

did he complain of an injury during the drive. Id. ¶16. Once

brought back to the police station, Curry said for the first

time that he was injured. The officers called for an ambulance

and he was transported to the Springfield Hospital Emergency

Room. ECF 52-4 ¶21.

                          Standard of Review

     A court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). In making a determination on summary judgment, the

court must “construe all evidence in the light most favorable to

the nonmoving party, drawing all inferences and resolving all

ambiguities in its favor.” Dickerson v. Napolitano, 604 F.3d

732, 740 (2d Cir. 2010). The moving party bears the initial

                                    7
        Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 8 of 19



burden of demonstrating “the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Once the moving party has discharged its burden the

opposing party must set out specific facts showing a genuine

issue of material fact for trial. Wright v. Goord, 554 F.3d 255,

266 (2d Cir. 2009).      In deciding a motion for summary judgment,

the trial court's function “is not to weigh the evidence or

resolve issues of fact, but to decide instead whether, after

resolving all ambiguities and drawing all inferences in favor of

the nonmoving party, a rational juror could find in favor of

that party.” Pinto v. Allstate Ins. Co., 221 F.3d 394, 398 (2d

Cir. 2000).

                                 Discussion

  I.     United States Constitution Violation Claims

       In his Amended Complaint, Curry alleges that Defendants

violated his rights under the Fourth and Fourteenth Amendment.

ECF No. 23 at 8. Defendants now move for summary judgment,

claiming protection under the doctrine of qualified immunity. In

his response to the summary judgment motion, Curry does not

mention or address qualified immunity. For the reasons set forth

below, the Court finds that Defendants are entitled to qualified

immunity for their actions during both incidents.

       “[G]overnment officials performing discretionary functions

generally are shielded from liability for civil damages insofar

                                      8
      Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 9 of 19



as their conduct does not violate clearly established statutory

or constitutional rights of which a reasonable person would have

known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). When an

official raises qualified immunity as a defense, the court must

consider whether: “(1) . . . the official violated a statutory

or constitutional right, and (2) . . . the right was ‘clearly

established’ at the time of the challenged conduct.” Ricciuti v.

Gyzenis, 834 F.3d 162, 167 (2d Cir. 2016) (internal quotation

marks omitted). The Supreme Court has “repeatedly told courts”

that they must not “define clearly established law at a high

level of generality.” Ashcroft v. al-Kidd, 563 U.S. 731, 742

(2011). Though a “case directly on point” is not necessary, for

a right to be clearly established “existing precedent must have

placed the statutory or constitutional question beyond debate.”

White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam). “In

other words, an official is immune from liability unless, under

the particular circumstances the official faced, any ‘reasonable

offic[ial]’ would have ‘known for certain that the conduct was

unlawful’ under then-existing precedent.” Liberian Cmty. Ass’n

of Conn. v. Lamont, 970 F.3d 174, 187 (2d Cir. 2020) (quoting

Ziglar v. Abbasi, 137 S. Ct. 1843, 1867 (2017)). If the facts do

not show that the defendants’ conduct violated plaintiffs’

constitutional rights, or if the right was not clearly

established at the time of the defendants’ actions, then

                                    9
     Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 10 of 19



qualified immunity attaches. Golodner v. Berliner, 770 F.3d 196,

201 (2d Cir. 2014). “Qualified immunity is an affirmative

defense, and the burden is on the defendant-official to

establish it on a motion for summary judgment.” Bailey v.

Pataki, 708 F.3d 391, 404 (2d Cir. 2013)

  A. Popolo Restaurant Removal and Use of Force

     The Court finds that Defendants are entitled qualified

immunity for their removal of Curry from the restaurant, because

the facts taken in a light most favorable to Curry do not amount

to a constitutional violation. Curry does not dispute that the

following facts were apparent to Defendants when they arrived at

Popolo’s: (1) that he was the last patron in the restaurant; (2)

that the staff were trying to close up, (3) that the manager of

the restaurant told Martin that Curry would not leave and was

acting strange. Nor does Curry dispute that DiBernardo called

the police and told them that he would not leave and that she

felt threatened by him. When faced with these undisputed facts,

the Court finds that there is no showing that Defendants’

conduct violated Curry’s constitutional rights when they removed

Curry from the restaurant and area. Curry appears to dispute

whether from a legal standpoint Defendants were entitled to rely

on information obtained from Ms. DiBernardo and the manager of

Popolo’s, but the Court does not find his argument persuasive.

See Martinez v. Simonetti, 202 F.3d 625, 634 (2d Cir. 2000)

                                   10
     Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 11 of 19



(“[I]t is well-established that a law enforcement official has

probable cause to arrest if he received his information from

some person, normally the putative victim or eyewitness.”

(quotation marks omitted)).

     Curry argues that no force should have been used against

him either inside or outside of Popolo’s, but the Court finds

that Defendants are entitled to qualified immunity on the

excessive force claim as well. To prevail on an excessive force

claim brought under the Fourth Amendment, a plaintiff must show

that the officer’s actions were objectively unreasonable, a

showing that will depend on “the facts and circumstances of

[the] particular case, including the severity of the crime at

issue, whether the suspect poses an immediate threat to the

safety of the officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight.”

Graham v. Connor, 490 U.S. 386, 396 (1989).

     Here, though the officers did remove Curry from the

restaurant and the area by force, the Court finds that the

undisputed facts are not enough to show that the amount of force

used by the officers amounted to a constitutional violation.

Curry does not dispute that although the shoves caused him

“pain,” his actual injuries were caused by the excessive use of

force on Griswold Drive and not inside or outside of Popolo’s.

The amount of force in this case, up until the interactions at

                                   11
     Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 12 of 19



Griswold Drive, is de minimis and under the circumstances the

Court finds that the use of de minimis force was not objectively

unreasonable. There is no constitutional violation. See Romano

v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993) (stating that “[a]

de minimis use of force will rarely suffice to state a

constitutional claim” at least with regard to Eighth Amendment

excessive force claims); Feliciano v. Thomann, 747 Fed. Appx.

885, 887-88 (2d Cir. 2019) (to establish an excessive force

claim, plaintiff must show that defendant used more than de

minimis force); Williams v. City of New York, No. 05-cv-10230,

2007 WL 2214390, at *11-12 (S.D.N.Y. July 26, 2007) (finding

that injuries of scrapes and bruises and temporary discomfort as

a result of being maced were de minimis and not enough to state

a constitutional violation as a matter of law).

     Even assuming that Curry’s removal did result in a

constitutional violation, Curry has not and cannot show that his

rights were clearly established. This Court has located no

Supreme Court or Second Circuit case clearly establishing the

conduct under these particular circumstances. If anything, lower

courts in the Second Circuit point in the other direction. See,

e.g., Grant v. County of Suffolk, No. 2:15-cv-4781 (DRH)(GRB),

2018 WL 816242 at *8 (E.D.N.Y. Feb. 9, 2018) (finding “arguable

probable” cause and qualified immunity where defendant officers

“had reasonably trustworthy information sufficient to warrant a

                                   12
       Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 13 of 19



person of reasonable caution in the belief that Plaintiff was

being disruptive and should be removed from the restaurant” when

they relied on the information provided by restaurant employees

that Plaintiff was being disruptive, “even though Plaintiff was

sitting quietly at the moment that Officers arrived,” because

“Plaintiff does not need to scream, to get in someone’s face, or

to cause a scene in order to be disruptive” (internal quotation

marks omitted)).

  B. Griswold Drive Interactions

  i.     Basis to engage

       Curry argues that Defendants had “no basis to engage” him

on Griswold drive. However, the Court finds the following facts

to be undisputed: (1) there was an incident at Popolo’s earlier

that night in which Curry refused to leave the restaurant and

was described to Defendants as acting strange; (2) Keefe was

aware of complaints by two local residents based on activities

by Curry in the area; (3) the hour was late and there was no

known reason for Curry to be in the area. Based on these

undisputed facts, the Court agrees with Judge Hayes’ assessment

in the criminal trial proceeding that Keefe had reasonable

suspicion to stop Curry and ask what he was doing and discourage

him from unwanted contact with local residents. See ECF No. 52-6

at 4. These facts do not establish a constitutional violation.

See, e.g., Illinois v. Wardlow, 528 U.S. 119 (2000).

                                     13
        Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 14 of 19



  ii.     Excessive Use of Force

     “Use of excessive force is an area of the law ‘in which the

result depends very much on the facts of each case,’ and thus

police officers are entitled to qualified immunity unless

existing precedent ‘squarely governs’ the specific facts at

issue.” Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (per

curiam) (citing Mullenix v. Luna, 136 S. Ct. 305, 309 (2015)

(per curiam)). It is now clearly established law in the Second

Circuit that officers may not use gratuitous force against a

restrained and unresisting arrestee. See Tracy v. Freshwater,

623 F.3d 90, 99 n.5 (2d Cir. 2010) (“We do note that it was well

established at the time of the underlying altercation that the

use of entirely gratuitous force is unreasonable and therefore

excessive” and thus “we presume that no reasonable officer could

have believed that he was entitled to use pepper spray

gratuitously against a restrained and unresisting arrestee”);

see also Muschette ex rel. A.M. v. Gionfriddo, 910 F.3d 65, 69

(2d Cir. 2018) (“It is clearly established that officers may not

use a taser against a compliant or non-threatening suspect.”).

     Here, however, even Curry does not describe himself as a

restrained and unresisting arrestee. He himself acknowledges

that he was seized and “blue-lighted” by Keefe, and he never

states that he did not hear Keefe’s order to return to his

vehicle. Instead, Curry disputes the lawfulness of Keefe’s order

                                      14
     Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 15 of 19



to stay in his vehicle. ECF No. 65 at 10. He also argues that he

was merely defending himself when he resisted the officers, and

that his efforts were “certainly minimal and unsuccessful as

plaintiff was arrested at the scene[.]” Id. at 11. The Court

finds that these are not genuine issues of material fact.

     The Court has reviewed Defendant Keefe’s cruiser video, and

finds the following facts to be undisputed by Curry and

corroborated by the video: (1) Curry ignored Keefe’s orders to

stay in the car and exited his car; (2) Curry walked around the

back of his car towards the ditch on the side of the road, and

appeared to be about to attempt to urinate; (3) Keefe shoves

Curry against the car and appears to attempt to make an arrest;

(4) Curry backed away from Keefe; (5) Curry shoved Keefe before

being taken to the ground; (6) once on the ground, Keefe’s

punches were on Curry’s leg, as Curry kicked his leg into

Keefe’s body. See Scott v. Harris, 550 U.S. 372 (2007). Even

drawing all inferences for Curry, and even ignoring the video

that does appear to show Curry shoving Keefe, Curry himself says

that he attempted to protect himself and does not dispute that

he was not obeying orders or resisting arrest. Curry offers no

other insights into the constitutional right that he is alleging

defendants to have violated, and he does not mention qualified

immunity at all.



                                   15
     Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 16 of 19



     The Court finds that the facts do not establish a

constitutional violation. “Not every push or shove, even if it

may later seem unnecessary in the peace of a judge’s chambers,

violates the Fourth Amendment. The calculus of reasonableness

must embody allowance for the fact that police officers are

often forced to make split-second judgments – in circumstances

that are tense, uncertain, and rapidly evolving – about the

amount of force that is necessary in a particular situation.”

Graham v. Connor, 490 U.S. 386, 396-97 (1989) (internal

quotation marks and citation omitted). Here, it was reasonable

for the officers to use force to the degree that they did in

attempting to restrain Curry, who was resisting arrest.

     Furthermore, even assuming a constitutional violation, the

Court finds that the use of force by Defendants in attempting to

subdue Curry did not violate clearly established law. See, e.g.,

Brown v. City of New York, 862 F.3d 182, 190 (2d Cir. 2017)

(finding officers shielded from liability by qualified immunity

because it was not a clearly established Fourth Amendment

violation where they repeatedly used pepper spray after

warnings, kicked the plaintiff’s legs out from under her to

bring her to the ground, and pushed her head onto the pavement,

after plaintiff repeatedly refused to follow the instructions of

police officers who were attempting to apply handcuffs to

accomplish an arrest); Crowell v. Kirkpatrick, 400 F. App'x 592,

                                   16
        Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 17 of 19



595 (2d Cir. 2010) (summary order) (concluding that use of taser

was objectively reasonable, and that there was no clearly

established law saying otherwise, where plaintiffs "were

actively resisting their arrest" and that officers were entitled

to qualified immunity).

     Curry asks the Court to take judicial notice of Frost v.

New York City Police Dep’t, 980 F. 3d 231 (2d Cir. 2020). The

Court takes notice of the case but agrees with Defendants that

it provides further support for finding that they were protected

by qualified immunity. In Frost, the Second Circuit examined

three separate instances of use of force at the summary judgment

stage. In each incident, the Court considered the reasonableness

of the force in light of the security issues, the threat

perceived, and whether Frost was resisting. Here, as in some

incidents considered in Frost, Curry was actively resisting by

struggling with the officers as they tried to restrain him, and

though this struggle “could have been gentler” the video footage

“does not suggest that the officers’ actions could reasonably be

viewed as excessive.” Id. at 256.

  II.     Abandoned Claims

     “Federal courts may deem a claim abandoned when a party

moves for summary judgment on one claim and the party opposing

summary judgment fails to address the argument in any way.”

Taylor v. City of N.Y., 269 F. Supp. 2d 68, 75 (E.D.N.Y. 2003);

                                      17
       Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 18 of 19



see also Frantti v. New York, 414 F. Supp. 3d 257, 291 (N.D.N.Y.

2019) (finding certain claims abandoned where plaintiff’s

opposition memorandum did not make an explicit argument against

their dismissal). The Second Circuit has explained that:

       Generally, but perhaps not always, a partial response [to a
       motion for summary judgment] reflects a decision by a
       party’s attorney to pursue some claims or defenses and to
       abandon others. Pleadings often are designed to include all
       possible claims or defenses, and parties are always free to
       abandon some of them. Moreover, preparation of a response
       to a motion for summary judgment is a particularly
       appropriate time for a non-movant party to decide whether
       to pursue or abandon some claims or defenses. Indeed, Rule
       56 is known as a highly useful method for narrowing the
       issues for trial.

Jackson v. Fed. Express, 766 F.3d 189, 196 (2d Cir. 2014). Where

appropriate, a grant of summary judgment should “include a

finding of abandonment of undefended claims or defenses.” Id. at

198.

       Applying Jackson, the Court holds that Curry abandoned his

cause of action under the Vermont Constitution as well as his tort

claims   of   assault     and   battery    and   intentional    infliction   of

emotional     distress.    Defendants      explicitly   moved    for   summary

judgment on each of these claims, ECF No. 52 at 17-21, and Curry

did not address any of the claims in his briefing.3 See, e.g.,


3 The closest Curry comes to mentioning the other claims is at
the end of his facts section, in which he discusses the lack of
a “requisite reasonable suspicion of criminal conduct by
plaintiff” and says that “[a]bsent that link, all of the
defendants’ actions taken against plaintiff on the evening of
October 6th and the early morning of October 7th are without
                                      18
     Case 2:18-cv-00208-wks Document 71 Filed 03/22/21 Page 19 of 19



Kovaco v. Rockbestos-Surprenant Cable Corp., 834 F.3d 128, 144 (2d

Cir. 2016) (finding that where one party moved for summary judgment

on all claims, and the responding party opposed the motion with

respect to all but one type of claim, it was proper to infer from

the failure to mention those claims that they were abandoned).

                                   Conclusion

     For the aforementioned reasons, the Court grants

Defendants’ Motion for Summary Judgment (ECF No. 52). The Court

also grants Defendants’ Motion to Strike Statement of Undisputed

Material Facts to Response in Support of Motion (ECF No. 69),

and denies as moot Defendants’ Motion to Compel Plaintiff to

Respond to Discovery (ECF No. 57).



     DATED at Burlington, in the District of Vermont, this 22nd

day of March, 2021.

                                 /s/ William K. Sessions III
                                 William K. Sessions III
                                 U.S. District Court Judge




legal basis undermining defendants’ claims that their assault,
batteries and seizure of plaintiff, his vehicle and his property
were lawful.” ECF 65 at 3-4. This one vague sentence is not
enough to keep the tort claims alive.
                                   19
